      Case: 1:20-cv-02734 Document #: 1 Filed: 05/06/20 Page 1 of 7 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 JULIE MELLENDORF,

                Plaintiff,                              Case No. 1:20-CV-2734


                                                         Trial by jury demanded.
 SP PLUS CORPORATION,

                Defendant.


                                          COMPLAINT

       COMES NOW the Plaintiff, JULIE MELLENDORF, through her attorneys, Case + Sedey,

LLC, and for her Complaint at Law against Defendant SP PLUS CORPORATION states as

follows:

                                           Introduction

       1.      This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000(e) et seq., as amended (“Title VII), the Family & Medical Leave Act of 1993, 29 U.S.C. §

2601 et seq., as amended (“FMLA”), and the Illinois Human Rights Act, 775 ILCS § 5/1-101 et

seq., as amended (“IHRA”).

                                     Jurisdiction and Venue

       2.      Jurisdiction is conferred on this Court by the above-named statutes, as well as by

28 U.S.C. § 1331 and § 1367. Venue of this action properly lies in the Northern District of Illinois,

Eastern Division, pursuant to 28 U.S.C. § 1391 (b) and (c).
      Case: 1:20-cv-02734 Document #: 1 Filed: 05/06/20 Page 2 of 7 PageID #:2




                                          The Parties

       3.      Plaintiff Julie Mellendorf (“Plaintiff”), is a citizen of the United States and a

resident of Munster, Indiana. At all relevant times Plaintiff worked for Defendant SP Plus

Corporation and was an “employee” as defined by the aforementioned statutes.

       4.      Defendant SP Plus Corporation (“Defendant”) is a foreign corporation registered

and doing business in Chicago, Cook County, Illinois. At all relevant times, Defendant had more

than fifteen employees and was an “employer” as defined by the aforementioned statutes.

                                      Factual Allegations

       5.      Plaintiff began working for Defendant on or around March 6, 2017 as a Staff

Attorney in the company’s corporate office located in Chicago, Illinois.

       6.      Plaintiff was successful in her role and consistently met and/or exceeded

Defendant’s performance expectations.

       7.      On or around November 28, 2017, Plaintiff informed Defendant’s Deputy General

Counsel Jerome Pate that she was pregnant with her first child. Mr. Pate did not congratulate

Plaintiff. Instead, he responded by saying, “Oh wow.”

       8.      From that point forward, Mr. Pate began to treat Plaintiff differently than he had

before she disclosed her pregnancy and differently from her non-pregnant counterparts.

       9.      For instance, he no longer said good morning to her in the office as he did to her

coworkers. He began to assign her much lower level and less complex assignments. And he

became dismissive of her comments and contributions in staff meetings.

       10.     Additionally, on or around January 31, 2018, Mr. Pate issued Plaintiff a negative

review for 2017. He rated her as passing under the legal department’s “pass/fail” standard.

However, he included a number of performance criticisms in her review and stated in the
      Case: 1:20-cv-02734 Document #: 1 Filed: 05/06/20 Page 3 of 7 PageID #:3




comments that she was not meeting his expectations. Mr. Pate had never shared these criticisms

with Plaintiff before and had not indicated that she was not adequately performing in her role.

       11.     Defendant did not award Plaintiff a bonus for 2017 or a pay increase for 2018.

Upon information and belief, Plaintiff’s non-pregnant counterparts in the legal department were

awarded bonuses and pay increases.

       12.     On or around March 23, 2018, Plaintiff provided Mr. Pate her application for

pregnancy-related leave under the FMLA. Mr. Pate responded that he had never before handled

an FMLA leave application and did not now what to do with it.

       13.     Plaintiff then submitted her FMLA application to Defendant’s Human Resources

department.

       14.     On or around April 9, 2018, Defendant approved Plaintiff’s application to take

pregnancy related FMLA leave from May 19, 2018 through August 8, 2018.

       15.     Then, just four days later, Mr. Pate met with Plaintiff and informed her that

Defendant was eliminating her position effective July 31, 2019 – just one week before her FMLA

leave was scheduled to end.

       16.     Mr. Pate indicated that he wanted to give Plaintiff early notice so that she would

“have time to find another job.” Plaintiff was 35 weeks pregnant at the time.

       17.     Defendant claimed that it was eliminating her position because it was purchasing

contract management software and, as a result, it could no longer afford her position.

       18.     Defendant had been planning to purchase contract management software since

before it hired Plaintiff. Mr. Pate referenced the future purchase of contract management software

at Plaintiff’s interview. At no time during Plaintiff’s employment did Mr. Pate or anyone else at

Defendant suggest that purchasing the software would result in a reduction in force.
        Case: 1:20-cv-02734 Document #: 1 Filed: 05/06/20 Page 4 of 7 PageID #:4




        19.     Plaintiff’s was the only position in the legal department eliminated at that time.

        20.     Defendant had hired a Paralegal just weeks before notifying Plaintiff of her

termination.

        21.     Further, Defendant was advertising for a vacant Staff Attorney position at the time

it notified Plaintiff that her position was being eliminated.

        22.     Since terminating Plaintiff, Defendant has hired at least one additional attorney in

its legal department.

                                   Administrative Prerequisites

        23.     On September 18, 2018, Plaintiff filed a Charge of Discrimination with the Illinois

Department of Human Rights (“IDHR”) alleging pregnancy discrimination (Charge No.

2019CF0497).

        24.     That charge was cross-filed with the Equal Employment Opportunity Commission

(“EEOC”) (Charge No. 21BA90022).

        25.     Plaintiff received a Notice of Substantial Evidence from the IDHR on February 18,

2020.

        26.     Plaintiff received a Notice of Right to Sue from the EEOC on February 24, 2020.

                                  COUNT I
              PREGNANCY DISCRIMINATION IN VIOLATION OF TITLE VII

        27.     Plaintiff incorporates by reference the preceding paragraphs 1-26 as though fully

set forth in this Count I.

        28.     Defendant intentionally discriminated against Plaintiff based on her pregnancy in

violation of Title VII by subjecting her to disparate expectations and treatment as compared to her

non-pregnant counterparts, by denying her a raise and a bonus, and by terminating her

employment.
       Case: 1:20-cv-02734 Document #: 1 Filed: 05/06/20 Page 5 of 7 PageID #:5




       29.     Defendant engaged in the aforesaid discriminatory acts with malice and/or with

reckless indifference to Plaintiff’s federally protected rights under Title VII.

       30.     As a direct and proximate result of said acts, Plaintiff has suffered loss of

employment, loss of income and other employment benefits, reputational harm, great expense,

emotional distress, humiliation, embarrassment and future lost income and benefits.

       WHEREFORE, Plaintiff requests that this Court:

               A. Enter a finding that Defendant discriminated against her based on her pregnancy

                   in violation of Title VII;

               B. Enter a finding that Defendant engaged in pregnancy discrimination with

                   malice and reckless indifference for Plaintiff’s rights under Title VII;

               C. Award her lost wages, lost benefits, and, if applicable, front pay;

               D. Award her compensatory and punitive damages;

               E. Award her prejudgment interest;

               F. Award her reasonable attorneys’ fees and costs; and

               G. Award her any further relief that the Court may deem just and appropriate.

                                 COUNT II
             PREGNANCY DISCRIMINATION IN VIOLATION OF THE IHRA

       31.     Plaintiff incorporates by reference paragraphs 1-26 as though fully set forth in this

Count II.

       32.     Defendant intentionally discriminated against Plaintiff based on her pregnancy in

violation of the IHRA by subjecting her to disparate expectations and treatment as compared to

her non-pregnant counterparts, by denying her a bonus and raise, and by terminating her

employment.
       Case: 1:20-cv-02734 Document #: 1 Filed: 05/06/20 Page 6 of 7 PageID #:6




        33.     As a direct and proximate result of said acts, Plaintiff has suffered loss of

employment, loss of income and other employment benefits, reputational harm, great expense,

emotional distress, humiliation, embarrassment, and future lost income and benefits.

        WHEREFORE, Plaintiff respectfully requests that this Court:

        A.      Enter a finding that Defendant discriminated against her based on her pregnancy in

                violation of the IHRA;

        B.      Award her lost wages, lost benefits, and, if applicable, front pay;

        C.      Award her compensatory and damages;

        D.      Award her prejudgment interest;

        E.      Award her reasonable attorneys’ fees and costs; and

        F.      Award her any further relief that the Court may deem just and appropriate.

                                  COUNT III
             DISCRIMINATION/RETALIATION IN VIOLATION OF THE FMLA

        34.     Plaintiff incorporates by reference the preceding paragraphs 1-26 as though fully

set forth in this Count III.

        35.     Plaintiff was an eligible employee as defined by the FMLA.

        36.     Plaintiff exercised her rights under the FMLA when she applied for FMLA-

protected leave in relation to her pregnancy.

        37.     Defendant knowingly, intentionally and willfully discriminated and/or retaliated

against Plaintiff for exercising her rights under the FMLA when, less than one month later, it

notified Plaintiff that the company was eliminating her position and terminating her employment

effective one week before she was scheduled to return from leave.
      Case: 1:20-cv-02734 Document #: 1 Filed: 05/06/20 Page 7 of 7 PageID #:7




       38.     As a direct and proximate result of said acts, Plaintiff has suffered loss of

employment, loss of income and other employment benefits, reputational harm, great expense, and

future lost income and benefits.

       WHEREFORE, Plaintiff respectfully requests that the Court:

               A. Enter a finding that Defendant discriminated and/or retaliated against her in

                   violation of the FMLA;

               B. Enter a finding that Defendant engaged in the discrimination and/or retaliation

                   intentionally and/or willfully;

               C. Award her lost wages, lost benefits, and, if applicable, front pay;

               D. Award her liquidated damages;

               E. Award her reasonable attorneys’ fees and costs; and

               F. Award her any further relief that the Court may deem just and appropriate.

                                        JURY DEMAND

       Plaintiff hereby demands trial by jury on all issues herein.

                                                     Respectfully Submitted,

                                                     JULIE MELLENDORF


                                                     By:     /s/    Kate Sedey
                                                             One of Plaintiff’s Attorneys

Kate Sedey
Kristin M. Case
Case + Sedey, LLC
250 South Wacker Dr., Ste. 230
Chicago, Illinois 60606
Tel. (312) 920-0400
Fax (312) 920-0800
ksedey@caseandsedey.com
